 In the Matter of B. Z. B. KNITTING Co.andAMERICAN FEDERATION OFHOSIERY WORKERS, LOCAL No. 64, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. C-1685.-Decided November 30,1940Jurisdiction:silk hosiery manufacturing industry.Unfair Labor Practices,Interference, Restraint, and Coercion:employing detectives for surveillance ofunion activities ; anti-union statements ; interrogation concerning union activi-ties ; threats to close plant in order to disrupt union.Company-Dominated Union:formation after validation of Act of successor organ-ization similar to predecessor-employee's participation in formation of : an-nouncing organization of successor in letter informing employees of disestab-lishment of predecessor-indicia of domination : no provision of generalmeetings of employees ; recognition granted upon request ; no meetings ofcommittee held with management present.RemedialOrders: order to disestablish company-dominatedunion;reimburse-ment of employees for dues deducted from wages.Order to refuse recognition to defunct labor organization if it shouldresume functioning.Practice and ProcedureWithdrawal of previously filed charge is not compromiseagreement andconstitutes no bar to subsequent proceeding involving different unfair laborpractices charged to the same employer.Mr. Lester Asher,for the Board.Fyffe cC Clark, by Mr. John Harrington,of Chicago, Ill., for therespondent.-Mr. Carl L. Linker,of Rockford, Ill., for the Union.Mr. Robert George Miller,of Rockford, Ill.,, for the Association.Mr. Martin Giacone,of Rockford, Ill., for the Shop Committee.Mr. Louis Newman,-ofcounsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a second amended charge duly filed by American FederationofHosieryWorkers, Local No. 64, affiliated with the Congress ofIndustrial Organizations, herein called the Union, the National Labor28 N L. R .B., No. 45.257 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board, herein called theBoard, by theRegional Directorfor theThirteenthRegion(Chicago;Illinois),issued its complaintdated April 15, 1940, against B. Z. B. Knitting Co., Rockford,Illinois,herein called the respondent,alleging that the respondent-had engagedin and was engaging in unfair labor practices affecting commerce,within-the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) -of the'NationalLaborRelationsAct, 49 Stat.449, herein called theAct.Copiesof the complaint and of noticeof hearingthereon wereduly servedon the respondent and theUnion; andalso on the B. Z. B.Employees Association,herein called the Association,and the ShopCommittee,labor organizations alleged inthe complaintto have beenformed, supported,and dominated by the respondent.Withrespect to the unfair.labor practices,the complaint alleged insubstance: , (1) that therespondent:-inAugust1933-instigated theformation of the Association and thereafter interfered-with and con-tributed financialand othersupport to it and fostered and promotedits formation and growth;(2) that therespondent in November andDecember 1939 fostered and promoted the formation and growth ofan Association grievance committee,and -permittedactivityby and inbehalf of the grievance committee to take place in the plant duringworking hours;(3) that therespondent in December 1939 instigatedthe formationof the ShopCommittee and thereafter dominated andinterfered with its administrationand contributedfinancial and othersupport to it; and(4) that on andafter August 19, 1935, the respondenturged and warned its employees not to become or remain members of,theUnion, engaged insurveillance of union activities,and by otheracts and conduct interfered with, restrained,and coercedits employeesin the exerciseof the rightsguaranteedby the Act.On April 26,1940, the respondentfiled its, answerto the complaint.In its answer the respondentadmitted thatit "* * * permittedassociation meetings on the plant premises during working hours, con-tributed financial and other assistance and support to the Associationand engaged in the check-off of association dues from the wages of itsemployees***"and that it"***permitted the circulationof an Association petition among the employes on the plant premisesduring working hours in regard to the formation of an AssociationGrievance Committee and it permitted the selection of a GrievanceCommittee to be made on the plant premisesduring working hoursand it permittedthemembersof the Association Grievance Com-mittee to solicit employes in the plant premises and during workinghours to present grievancesthrough theGrievance Committee." Ineffect, however,the respondent's answer constituted a general denialof the unfair labor practices alleged in the complaint.Affirmatively,the respondent alleged in its answer that"***from the time ofits organization in 1933 until the fall of 1939, the B.Z. B. Employees B. Z. B. KNITTING CO.259Association functioned solely as a social organization and that onDecember 18, 1939, respondent disestablished the Grievance Commit-tee of the B. Z. B. Employees Association as a collective bargainingagency."Pursuant to notice,a hearingwas held at Rockford,Illinois, on -April 29 and 30; and May 1, 1940, before Gustaf B. Erickson, the TrialExaminer duly designated by the Board. The Board, the respondent,the Union,the Association,and the Shop Committee were represented,at and participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bear-ing upon the issues was afforded all parties.At the close of thehearing, a motion by counsel for the Board to conform,the pleadingsto the proof was granted by the Trial Examiner without.objection.Thereafter,the Trial Examiner issued his Intermediate Reportdated September 21, 1940, copies of which were duly served upon therespondent, the Union, the Association, and the Shop Committee. Inhis Intermediate Report, the Trial Examiner found that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and(2) and Section2 (6) and(7) of the Act.He recommended that the respondent ceaseand desist therefrom and that it take certain.affirmative action designedto effectuate the policies of the Act.The affirmative action thus recom-mended included withdrawal of recognition from and disestablishmentof the Association and the Shop Committee, and reimbursement ofthe respondent's employees for dues checked off from their wages bythe respondentsinceJuly 5, 1935.On October 18, 1940, the respondent filed with the Board its ex-ceptions to the Intermediate Report and a request for leave to argueorally before the Board.On October 23, 1940, the respondent with-drew its request for leave to argue orally,and on October 31, 1940,itfiled with the Board a brief in support of its exceptions to theIntermediate Report.The Union,theAssociation,and the ShopCommittee filed no exceptions or briefs and made no request forleave to argue orally..The Board has considered the exceptions and the brief filed bythe respondent,and finds the exceptions to be without merit in so faras they are inconsistent with the findings of fact, conclusions of law,and order set forth below.Upon the entire record in the case, the Board makes the following :FINDIcGS ofFACTI.THE BUSINESS OF THE RESPONDENTB. Z. B. Knitting Co. is an Illinois corporation,having 'its princi-pal office and place of business in Rockford,Illinois.It is engaged413597-42-vol 28-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the manufacture and sale of mercerized and full-fashioned silkhosiery for women.A' sales office is maintained by it in New YorkCity, and it employs five salesmen who cover almost the entirecountry, three operating out of Rockford and two out of New York-City.Three trade or brand names used by the respondent are reg-istered with the United States Patent Office.The principal raw materials used by the respondent are silk,mercerized cotton, and dyestuffs.During the year 1939 the re-spondent purchased materials valued at approximately $375,000, ofwhich approximately 90 per cent were purchased outside of theState of Illinois.During the same period the respondent sold fin-ished products valued at approximately $775,000, of which approxi-mately 70 per cent were shipped outside the State of Illinois.Therespondent's interstate business during the first 4 months of 1940was in about the same proportion to its total business as during 1939.At the time of the hearing the respondent had approximately 230employees.II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Hosiery Workers, Local No. 64, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership all hosiery workers in Rockford, Illinois,and its vicinity, including employees of the respondent.B. Z. B. Employees Association and the Shop Committee are un-affiliated labor organizations admitting to membership employees ofthe respondent.III.THE UNFAIR LABOR PRACTICESA. BaekgrowndIn August 1933 Frank Boehmen, president of the respondent, calleda meeting of the respondent's employees in the plant during workinghours and read from a letter stating that under the National In-dustrial Recovery Act they could form or join an organization oftheir own choosing.Afterwards, Boehmen recommended to theassembled employees the formation of "an organization of 'theirown," promised them his full assistance, and stated that "we coulddo better with an organization of our own than we could by goingoutside and getting someone else to do our thinking for us."Uponconcluding his talk,'Boehmen selected Adolph Miller, an employee,to act as''chairman for the remainder of the meeting.With theaid of Martin Giacone and several other employees, Miller subse-quently organized the Association, of which he and Giacone becametemporary treasurer and temporary president, respectively., B. Z. B. KNITTING CO.261The record establishes beyond a doubt that activities of the Asso-ciation took place in the plant during working hours, that employeeswere told by foremen to join the Association, and that the respondentin other ways gave the Association its support and assistance.'Association dues of 25 cents a month were checked off by the re-spondent from the wages of its employees, including some who hadsigned no authorization therefor.Everyone employed by the re-spondent was eligible for membership in the Association, and eventhe respondent's president, Boehmen, became a member and hadAssociation dues checked off from his salary.The respondent paidemployees who organized the Association for working time thus spent,and donated various sums of money to the Association from timeto time for use in connection with its social activities. In addition,profits realized from the operation in the respondent's plant of CocaCola, candy, and cigarette vending machines were given to theAssociation, without any charge to it for the space thus used or forthe maintenance of the machines.It is clear from the above facts, as the Trial Examiner found, thatthe respondent anticipated the exercise by its employees of the newlyguarante'ed'right to form labor organizations of their own choice bysuggesting the formation of the Association, by coercing employeesinto joining it, and by giving the Association financial and othersupport.We find that the respondent dominated and interfered withthe formation and administration of the Association and contributedsupport to it.To the extent that these activities of the respondentin connection with the Association took place prior to July 5, 1935,the effective date of the Act, they do not constitute unfair laborpractices within the meaning of the Act; they are, however, materialto our consideration of the continued interference and dominationand the 'other' alleged unfair labor practices in which the respondentsubsequently engaged.2B. Interference with, domination, and support of the Associationsubsequent to July 5, 1935The respondent's conduct with respect to the Association was in noway altered subsequent to the effective date of the Act.Outrightcontributions of sums of money by the respondent to the Associationcontinued to be made.Meetings of the Association's Board of Direc-' :9s,we have pointed out above, the respondent in its answer admits that it permittedmeetings,of the Association to beheld in the plant during working hours and that it con-tributed financial and other assistance and support to the Association.2N. L. R. B. v. PennsylvaniaGreyhound Lines,303 U. S. 261,268-70 ;N. L. R. B. v.Pacific Greyhound Lines,303 U. S. 272, 273;N. L R. B. v. Newport News ShipbuildingdDry Dock Co,308 U. S. 241;N. L. R. B.v. The Falk Corp.,308 U S..453. 262DECISIONSOF ,NATIONALLABOR RELATIONS BOARDtors continued to be held in the respondent's plant.3The profitsrealized from the operation of the Coca Cola, candy, and cigarettevending machines in the respondent's plant continued to go to theAssociation.The check-off of Association dues from the wages of therespondent's employees continued in effect.-On January 13, 1939, an employee named Earl Latour was electedpresident of the Association, succeeding Adolph Miller in that po-sition.During Latour's tenure in office, the respondent put a wagecut into effect and also speeded up the rate of production. Its em-ployees became dissatisfied with their working conditions, and begandiscussing them and the Union.Latour and Miller' were aware ofthis dissatisfaction and unrest among the respondent's employees andof the resulting union talk among them.' Latour testified that hewas unwilling at the time to have any "outside factions coming inand taking' my troubles on their shoulders."There can be no ques-tion that, by "outside factions", Latour meant the Union.He there-fore decided to consult with Boehmen to see if the latter could "ironout the unrest that was prevalent."Accordingly, Latour and Millercalled on Boehmen either late in October or some time in November1939.5Following his discussion with Latour and Miller, Boehmenaddressed the employees on each floor of the respondent's plant.Hetold them, among other things, that he understood there was someunrest among them and that he would like to settle it.He asked theemployees to come to him with their grievances rather than to go toan outsider, pointing out, "If you have trouble at- home, you don'tgo next door to your next door neighbor and have them settle it foryou."Shortly afterwards Boehmen suggested to some of the employeesthat a committee be established for the purpose of handling griev-ances.An appropriate petition was promptly prepared with the aidof Adolph Miller, who was regarded by some of the other employees-as skilled in such matters, and was then circulated throughout therespondent's plant during working hours with the knowledge 'andconsent of Boehmen, Yalden, and the foremen."The petition wasdrafted- in the office of Gallagher, a supervisory employee, and was8There were no membership meetingsof the Association.* The recordalso showsthat Giaconeand the respondent'spresident,Boehmen, werecognizantof the feelingof unrestamong therespondent's employees.6Latour andMiller took this responsibility upon themselveswithout consulting theAssociation'sBoard ofDirectorswhich,under the Association's constitution,is its "gov-erning body."There is some indicationin the record that thecallmadeby Latour andMiller onBoehmen camejust after the Union's organizer,Linker, hadaddressed a groupof the respondent's employees outsidethe respondent's plant.9 There is evidencethat the petition was preparedand circulatedshortly after a groupof the respondent's employeeshad met at the home of one of themto discuss unionaction B. Z. B. IKNITTING CO.263also typewritten in the plant.'After a sufficient number of sig-natureshad been obtained, the petition was given to Boehmen and anelectionwas held in the plant.The grievance committee thus createdconsisted of approximately 20 employees of the respondent, many ofwhom were or had been officers or directors of the Association.Thesame night the committee met as a group, withBoehmen andGallagher present.Boehmen found that a committee as large as the one selected wasunwieldy, and suggested that it be reduced insize.This was done.The committee members then, at Boehmen's request, questioned em-ployees in the plant about their grievances and reported back toBoehmen.Since, in Boehmen's estimation, the report of the com-mittee indicated that most of the employees' grievances centered aboutthe question of wage rates, he granted an increasein wages.He alsochanged the system of fines previously used by the respondent.Theemployees who circulated the petition requesting the creation of agrievance committee were paid for the time thus spent by them, andemployees who were elected members of the grievance committee werepaid for time spent by them in the committee's work.On November18, 1939, the Union wrote to the respondent, protesting the partplayed by it in establishing the grievance committee and requestingleave for the Union to solicit members in the plant during workinghours in thesame mannerthat signatures for the grievance commit-tee petition had been solicited.This request by the Union wasdenied by the respondent.Our findings as to the activities of the respondent with respect tothe Association subsequent to July 5, 1935, are substantially the sameas those made by the Trial Examiner.The respondent, in its brief,makes no seriousattempt to attack the accuracy of theTrial Ex-aminer's findings, but contends rather that they are immaterial be-cause the Association was merelya socialor fraternalorganizationand not a labor organization.The record does not sustain this con-tention.In 1933, when the, respondent suggested the formation ofthe Association, its action was linked in the minds of the employeeswith the guarantee in the National Industrial Recovery Act of the,freedom of employees in forming or joininglabor organizations.The constitution of the Association recited that its object was, inpart, to promote better understanding between employer and em-ployee.Express provision was made inthe Association's constitution'The, petition requested that "a committee from each floor be elected immediately" ;^stated that "this is necessary now because of a growing feeling of unrest" ; and pointed outthat "the management has agreed to go over such matters with this committee in orderto settle all questions promptly", and that "the management desires to have a committeerepresenting all Doors and departments that will be permanent,to meet with the manage-ment regularly." 264DECISIONS OF NATIONAL--LABOR RELATIONS BOARDfor establishment of a committee to take up grievances with the man-agement.As the minutes of the Association show, grievance com-mitteeswere actually selected and established in 1933 and 1934.Individual and group grievances were thereafter considered by theAssociation from time to time; and Aferwyn Livingston, presidentof the Association during 1937, admittedly took up some grievanceswith the managements Certainly there can be no question that theAssociation, in promoting the formation of a grievance committeeinOctober or November 1939, was discharging the functions of alabor organization, although under the domination and with, thesupport of the respondent..We find that the Association is a labor organization within themeaning of Section 2 (5) of the Act.We further find that therespondent has, since July 5, 1935, dominated and interfered with theadministration of the Association and has contributed financial andother support to it, thereby interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act.C.Domination of and interference with the formation andadministration of the Shop CommitteeOn, December 18 or December 19, 1939, Boelunen summoned themembers of the Association grievance committee to his office.9Boeh-men or the respondent's labor relations adviser, Lynn W. Beman,10who was also present at the lneeting, read to the committee membersa- letter addressed to the Association's president, Earl LaTour, statingin part that there was some question as to the validity of the formationof the Association's grievance committee and that the" respondent8The respondent, in its brief, concedes that Livingston discussed guevances pith themanagement and that working conditions were considered by the Association on two occa-sions,March 21, 1938, and June 6, 1939The minutes of the Association reveal consid-9 There is conflicting testimony in the record as to whether this took place on December18 or December 19The record indicates that tuuo or three of the employees who-wereparticularly active in the Association and its grievance committee, notably Adolph Millerand Martin Giacone, were aware prior to the meeting in Boehmen's office of the respond-ent's reason for holding the meeting and were then already preparing to form an organiza-tion to succeed the Association grievance committeeIf the meeting in Boehmen's office didnot take place until December 19, 1939, the record would support the-inference that therespondent had consulted with at least these two or three employees and had given themadvance notice of its proposed action before making any public announcement of it, andthat the respondent was responsible for or connected with their preparations to form a neworganizationlieu ever, we regard the other evidence in the record as to the part playedby the respondent in the formation of the successor organization as sufficiently clear tomake it unnecessary to resolve the conflict in the evidence as to the date on which themeeting in Boehmen's office took place.w Beman had been the Board'sRegional Director in Chicago in 1936,at the time theUnion filed the charge to which we refer below and which it later withdrew. B. Z. B. KNITTING CO.265would therefore not recognize this or any other committee of theAssociation "on grievance matters."The letter continued as follows :In taking this action I have not forgotten my promise to theemployees of this Company that I would recognize a permanentcommittee to act on any matters of grievance, working conditions,or any other questions that may come in the minds of theemployees.It is perfectly legal for the employees of this Company to selecta committee to -meet with the management on grievance or anyother matters.The only change over your present method of handling suchmatters is:1.That, if desired by the employees, a committee would have tobe selected by the employees.2.Neither this Company or the B. Z. B. Employees Associationor any -of their officers or agents should have anything to do withsuch action or such selection.Boehmen told the committee that the' letter was to be read by Bemanto all the employees in,the plant, but that he had called in the com-mittee to read the letter to them first because :You boys have been pretty fair to me and I thought instead ofgiving you an awful shock when we read this letter' out there andthrow this committee out in the cold, I thought I would call youin here a few minutes before Mr. Beman gave this talk to all theemployees?1In accordance with the suggestion contained in the letter whichwas thus read first to the Association grievance committee and then toall'the respondent's employees, Giacone and Miller promptly set aboutforming "a committee to meet with the management." Giacone drafteda form of ballot which Miller arranged to have mimeographed. Foruse as ballot boxes, Giacone obtained several shoe boxes which hebrought to the plant that same evening in preparation for the ballot-ing to be held the next day. The mimeographed ballots were distrib-uted; the voting was conducted, and the votes were counted in theplant.The election was superintended for the most part by employeeswho had been active in the Association or were members of the Asso-ciation grievance committee.The group thus selected, upon whichGiacone then bestowed the name Shop Committee, included severalof the same employees.Giacone was promptly selected to act as chair-man of the Shop Committee, and he at once notified Boehmen of its11Giacone testified more succinctly at the hearing that Boehmen explained to the com-mittee at the time that the reason for his calling them in was that he didn't want them tofeel-"like a bunch of dummies"when the letter was read to the employees as a group. -266DECISIONS OF NATIONAL LABOR RELATIONS BOARDformation.On the same day Boehmen agreed to meet with the ShopCommittee once a month 'to discuss grievances, and such meetingshave sincebeen held.It is clear, as the Trial Examiner found in his Intermediate Report,that the Shop Committee, like its predecessor, the grievance committeeof the Association, is the creation of the respondent.The formationof just such an organization was suggested to the respondent's em-ployees by its president and its labor relations adviser, Boehmen andBeman, in the same letter in which they announced the disestablish-ment of, the company-dominated Association grievance committee.Formation of the Shop Committee was immediately begun by, em-ployees who had previously demonstrated their willingness to submitto the respondent's wishes in connection with the Association and its_grievance committee.12The election of the Shop Committee was heldin the respondent's plant and obviously could not have taken placewithout the knowledge and consent of the respondent's supervisoryemployees.Recognition of the Shop Committee was granted byBoehmen immediately upon request.At the time of the hearing theShop Committee still had no constitution or by-laws, though Giaconeand Miller were allegedly "working on them."Giacone stated at thehearing that nothing important had been discussed at the 'regularmonthly meetings of the Shop Committee and the management.Aside from the meeting at which it selected Giacone as its chairman,the Shop Committee has never held a meeting of its own without amanagement representative present. -There is no provision either formembership or for payment of dues on the part of the respondent'shave been held and no funds have been obtained by the Shop'Committee.The respondent contends in its brief that it has not formally rec-ognized the Shop Committee, has entered into no agreement with it,and has taken no other action which can be regarded as binding itsemployees to representation by the Shop Committee for any specific12The significance of such duplication of personnel, coupled with substantial continuityof existence between a dominated labor organization and its successor, was noted inInter-nationalAssociation of Machinists v. N. L. R. B,110 F (2d) 29 (App D C.), enf'gMatter,ofThe Serrick CorporationandInternationalUnion,United Automobile Workers ofAmerica, Local No.459, 8 N. L. R. B. 621, in which the Court of Appeals said (at p. 43)Acme Welfare was a company union. It follows necessarily that its leading pro-moters were company representatives.Men accustomed to such submission seldomregain independence overnight.The interval, if there was one, required for the trans-fer of allegianceby Byroad, Fouts, Shock and Bolander from Acme Welfare and thecompany to I. A.M. was too brief for disruption of the old and basic loyalty.Theevidence supports the conclusion that It was not disrupted, but continued, thoughmanifested in less obvious but more effective form.All that they did, therefore, isimputable to the company. [Italics supplied ] -The decision of the Court of Appeals has been affirmed by the Supreme Court InInterna-tional Ass'n of Machinists v. N. L. R. B.,decided November 12, 1940. B. Z. B. KNITTING CO.267period of time or as foreclosing any other organization from seekingto represent the respondent's employees.There is no fixed formulawhich must be followed in extending recognition to a labor organi-zation, and there can be no question but that the respondent's will-ingness to discuss grievances and working conditions with the ShopCommittee and its periodic meetings with the Shop Committee forthat, purpose constitute recognition, .whether or not exclusive in na-ture.That the respondent'and the Shop Committee have not enteredinto a contract or otherwise crystallized the relationship betweenthem for any particular period of time does not mitigate the effectof the respondent's domination and support.The mere existenceof such a dominated labor organization among the respondent's em-ployees is an effective obstacle to their free selection of a collectivebargaining representative.We find that the respondent has dominated and interfered withthe formation and administration of the Shop Committee and hascontributed support to it, thereby interfering with, restraining, andcoercing its employees in 'the, exercise of the rights guaranteed inSection 7 of the Act.`D. Interference, restraint, and coercionIn August 1935 the Union held a mass meeting in Rockford. Someof the respondent's employees attended this meeting, and several ofthem signed membership application cards.Within a day or twothereafterGeorge Yalden, a foreman, asked several employees inthe plant whether they had joined the Union.His conversation withone of these employees, Carl Verbeski, was in part as follows :Carl, I want to talk to you ringleaders separately.I think you ought to give this thing up; you are fighting alosing battle; we have got the winning hand and ,you can't beatus out.If this mill was organized one hundred per cent we would shutit down for eleven months and we would freeze you out ..,.We have been treating you swell, but now it is just like youA little later Yalden had the machines on the fourth floor shut downand told the employees that Boehmen was to address them. Boeh-men then appeared and said in part, as one employee testified withoutcontradiction, that :... the reason the B. Z. B. had steady work was because theywere not a union mill, they can undersell union mills, and thatitwould be much better for all of us if we would forget aboutthe union and go along under him. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoehmen asked that those employees "who would go along with him"raise their right hands.One of the few employees who did not raisetheir hands was Ben Maher, who had previously been questioned byYalden as to his union membership.Boehman asked Maher if hewould i'go along" with him, and Maher replied : "From the looksof things, I guess I will have to."Shortly after this meeting of the respondent's employees, Maherand a few others were summoned to Boehmen's office. They weretold by Boehmen that their union activity was known, were askedto promise- that they would cease this activity, and were put "onprobation" to observe the promise.A few days thereafter, Yaldentold Maher that he thought Boehmen would like it if Maher inducedsome of the union members to destroy their membership cards.Maher accordingly shut down his machine and went about the plantpersuading some of his fellow employees to discard their union mem-bership cards.For the time thus spent by Maher he was given creditby Yalden for the equivalent of what lie would have earned forproducing 2 dozen stockings.During September 1935 the respondent engaged the services ofthe Bargren Detective Agency, and from October 1935 until August1936 it employed detectives furnished by the G. A. Seagrove Com-pany, a Chicago detective agency.For the services of these agen-cies the respondent admits that it paid approximately $1600, althoughit refused to produce at the hearing the vouchers showing the preciseamount involved and the purposes for which the detective agencieswere engaged.Boehmen testified that the detectives were hired toinvestigate suspected Communist activity among the respondent'semployees, and to "avoid any possible violence."On the other hand,itwas testified by Homer Read, administrator of the Bargren Detec-tiveAgency, that Boehmen had informed him at the time that thedetectiveswere wanted because the respondent was "having sometrouble with some of their men that were agitating, trying to getthe rest of them to walk out on a strike." So far as the record shows,the only activity of the detectives who were thus engaged was toshadow union organizers and employees of the respondent who wereactive union members.13Boehmen testified at the hearing that hereceived only oral reports from the detectives, but Read testifiedthat written reports were submitted to him and were in turn trans-mitted in typewritten form to Boehmen.We are convinced by theevidence, as was the Trial Examiner, that the respondent engagedthe services of the Bargren and Seagrove detective agencies for the'Indeed,it appears from the record that one of these detectives was actually employedin therespondent's plant forsome time. B. Z. B. KNITTING CO.269purpose of 'keeping the union activities of its employees undersurveillance.We find that the respondent, by the acts and conduct above de-scribed, has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act .14IV. THE EFFECT OF THEUNFAIR LABOR PRACTIGES UPONCOMMERCEThe activities of the respondent set forth in Section III B, C,alidD above, occurring in connection with the operations of therespondent described In Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices within the meaning of the Act, we shall order it to ceaseand desist therefrom and to take certain affirmative action designedto dissipate the effects of the unfair labor practices and thereby toeffectuate the policies of the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the Shop Committee, andhas contributed support to it.The continued existence of the ShopCommittee as a collective bargaining representative would not onlyconstitute a continuing obstacle to the free exercise by' the respond-ent's employees of the rights guaranteed to them by the Act, but would14 The respondent does-not controvert the facts which we have found above It doescontend in its brief,however, that these events of 1935 and 1936 were"the subject ofcharges filed with the Board and settled and disposed of by the then Regional Director ofthe Thiiteenth Region in the fall of 1936"The record does not suppoit this assertionThe most that the record can be said to show is that the Union or its predecessor, inAugust 1936,filed with the Regional Director for the Thirteenth Region achargeallegingthe discriminatory discharge of an employeeby thesame respondent;that the regionaloffice investigated the charge and the Regional Director,in the course of the investigation,consulted with the respondent's president;that,upon the Regional Director's recommen-dation,the respondent subsequently reinstated the employee involved in the charge andalso ceased its employment of the detective agencies described in this decision,and thatthe Unionwithdrew its chargeIt seems to us clear,and we ,find,that the 1,936 chargefiled by the Union did not involve any of the unfair labor practices with which the presentproceeding is concerned, and that in any event there was no compromise or settlementagreement made at the time which can now be said to bar a Board proceedingwithrespectto unfair labor practices on the part of the respondent during and prior to 1936.But even if,contiaiy tooui finding,a compioniise or settlement agreement had beenmade with the respondentin 1936, it wouldstill constitute no defense in the present pro-ceeding unless,as wehave heldbefore," ,the employer did notthereaftercontinue toengage in unfair labor practices'SeeMatter of J. Dunit;,doingbusinessunderthefirniname and style of Gloiay Knitting MillsandJoint Council of KnitGoodsWorkersUnion,International Ladies Garment Workers Union, Local#155,19 N.L R B 712, at p 6,and cases.therein citedCfMatter of Howl,R Buck Company,Inc. andUnited Garment1Vm kegsof America,LocalNo 229,25 N L R B. 837. 270also detract from the remedial effect of the cease and desist pro-visions of our order.We -shall therefore direct the respondent towithdraw all recognition from the Shop' Committee as the repre-sentative of any of the respondent's employees for the purposes ofcollective bargaining, and to disestablish the Shop Committee assuch representative.We have also found that the respondent dominated and interferedwith the administration of the Association subsequent to July 5,1935, and contributed financial and other support to it. It appears,however, that the respondent, in December 1939, voluntarily ter-minated its recognition of the Association as a collective bargain-ing representative of its employees.It will therefore be unnecessaryfor us to order the disestablishment of the Association. It is notclear, however, whether the Association has been dissolved or whetherithas merely suspended activities for the time being.We shall,' therefore,, include in our order an appropriate cease and desist pro-vision barring future support of the Association by 'the respondent,and we shall affirmatively order the respondent to refuse hereafterto extend recognition to the Association as a collective bargainingagency if it should seek to resume functioning in that capacity. _The check-off of Association dues- by the respondent from thewages of its employees was, as we have found, a part of the respond-ent's support of the Association.These deductions for the benefitof a dominated labor organization may not, even in those cases inwhich authorization was given, be regarded as voluntary on the partof the employees affected.To restore the status quo in this respect,we shall order the respondent to reimburse its employees for allamounts deducted from their wages as dues for the Association sinceJuly 5, 1935.15Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:-CONCLUSIONS OF LAw1.B. Z. B. Employees Association, the Shop,Committee, and Amer-ican Federation of Hosiery Workers, Local No. 64, affiliated withthe Congress of Industrial Organizations, are labor organizationswithin the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration of theAssociation subsequent to July 5, 1935, and by contributing financialand other support to it, the respondent engaged in unfair laborpractices within the meaning of Section 8 (2) of the Act.15Matter of The Heller Brothers Uompany ofNewcomerstownandInternationalBotherhood of Blacksmiths,Drop Forgers, and Helpers, 7 N. L.R. B. 646. B. Z. B. KNITTING Co.,2713.By dominating and interfering with the formation and admin-istration of the Shop Committee and by contributing support to it,the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (2) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, B. Z. B. Knitting Co., Rockford, Illinois, and its officers,agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of the B. Z. B. Employees Association and from contributingfinancial or other support to it;(b) In any, manner dominating, or interfering with the admin-istration of the Shop Committee or the formation or administrationof any other labor organization of its employees, and' from contrib-uting support to the Shop Committee or to any other labororganization of its employees ;(c)Recognizing the Shop Committee as the representative of anyof its employees forthe purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work;(d)Maintaining surveillance upon the activities of its employeesin connection with the Union or any other labor organization;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual air or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action, which the Board findswill effectuate-the policies of the Act :(a)Withdraw all recognition from the Shop Committee as therepresentative of any of the respondent's employees for the purposeof dealing with the respondent concerning grievances, labor disputes, 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages, rates of pay, hours of employment, or conditions of Work, andcompletely disestablish the Shop Committee as such representative;(b)Refuse hereafter to recognize the Association as the representa-tive for collective bargaining purposes of any of the respondent's em-ployees, if the Association should at any time resume functioning inthat capacity;(c)Reimburse all employees for any dues deducted by the respond-ent from their wages since July 5, 1935, on behalf of B. Z. B. EmployeesAssociation;(cl)Post immediately, in conspicuous places throughout its plantat Rockford, Illinois, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating that the respondent will not engage in the conduct from whichit is ordered to cease-and desist in paragraphs 1 (a), (b), (c), (d),and (e),of this Order, and that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director for the ThirteenthRegion, inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply therewith.CHAIR3IAN HARRY A. MILLIS took no partintheconsiderationofthe above Decision and Order.